             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL GIANGRIECO,                       :
                                          :
                            Plaintiff,    :
                                          :    CIVIL ACTION
                 v.                       :
                                          :    Case No. 3:20-cv-00817-JEJ
SUSQUEHANNA COUNTY, et al.,               :
                                          :
                         Defendants.      :    (Chief Judge John E. Jones, III)
                                          :
                                          :
                                          :    Electronically Filed

                         ENTRY OF APPEARANCE

TO THE CLERK OF COURT:

      Kindly enter the appearance of Matthew J. Connell, Esquire as counsel on

behalf of Defendants, Susquehanna County, Commissioner Elizabeth Arnold and

Commissioner Judith Herschel in the matter captioned above.


                                               MacMain, Connell &
                                               Leinhauser, LLC


Date: June 11, 2020                      By:   /s/ Matthew J. Connell
                                               Matthew J. Connell, Esquire
                                               Attorney ID No. 80246
                                               433 W. Market Street, Suite 200
                                               West Chester, PA 19382
                                               484-318-7803
                                               Attorney for Defendants
                         CERTIFICATE OF SERVICE

      I, Matthew J. Connell, Esquire, hereby certify that on this 11th day of June,

2020, the foregoing Entry of Appearance was filed electronically and is available

for viewing and downloading from the ECF system of the United States District

Court of the Middle District of Pennsylvania. The following parties were served

via ECF:

                             Barry H. Dyller, Esquire
                             88 North Franklin Street
                                Gettysburg House
                             Wilkes-Barre, PA 18701
                              Attorney for Plaintiff


                                             MacMain, Connell &
                                             Leinhauser, LLC


                                       By:   /s/ Matthew J. Connell
                                             Matthew J. Connell, Esquire
                                             Attorney ID No. 80246
                                             433 W. Market Street, Suite 200
                                             West Chester, PA 19382
                                             484-318-7803
                                             Attorney for Defendants
